
	

113 HR 4161 IH: 21st Century STEM for Underrepresented Students Act
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4161
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Ms. Wasserman Schultz (for herself and Ms. Granger) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To encourage and further research on the engagement of underrepresented youth in the STEM fields.
	
	
		1.Short titleThis Act may be cited as the 21st Century STEM for Underrepresented Students Act.
		2.STEM for underrepresented students
			(a)In generalThe Director of the National Science Foundation shall establish a program to provide grants on a
			 merit-reviewed, competitive basis for
			 research on programming that engages underrepresented students in grades
			 kindergarten through 8 in STEM in order to prepare these groups to pursue
			 undergraduate and graduate degrees or careers in STEM.
			(b)Use of funds
				(1)In generalGrants awarded under this section shall be used toward research to advance the engagement of
			 underrepresented students grades kindergarten through 8 in STEM through
			 providing before-school, after-school, out-of-school, or summer
			 activities, including programs (if applicable to the target population)
			 provided in a single-gender environment, that are designed to encourage
			 interest, engagement, and skills development of underrepresented students
			 in STEM. Such research shall be conducted in learning environments that
			 actively provide programming to underrepresented students in grades
			 kindergarten through 8 in STEM.
				(2)Permitted activitiesSuch activities may include—
					(A)the provision of programming described in subsection (a) for the purpose of research;
					(B)the use of a variety of engagement methods including cooperative and hands-on learning;
					(C)exposure of underrepresented youth to role models in the fields of STEM and near-peer mentors;
					(D)training of informal learning educators and youth-serving professionals using evidence-based
			 methods consistent with the target student population being served;
					(E)education of students on the relevance and significance of STEM careers, provision of academic
			 advice and assistance, and activities designed to help students make
			 real-world connections to STEM content activities;
					(F)the attendance of underrepresented youth at events, competitions, and academic programs to provide
			 content expertise and encourage career exposure in STEM;
					(G)activities designed to engage parents of underrepresented youth;
					(H)innovative strategies to engage underrepresented youth, such as using leadership skill outcome
			 measures to encourage youth with the confidence to pursue STEM coursework
			 and academic study;
					(I)coordination with STEM-rich environments, including other nonprofit, nongovernmental organizations,
			 classroom and out-of-classroom settings, institutions of higher education,
			 vocational facilities, corporations, museums, or science centers; and
					(J)the acquisition of instructional materials or technology-based tools to conduct applicable grant
			 activity.
					(c)ApplicationAn applicant seeking funding under the section shall submit an application at such time, in such
			 manner, and containing such information as may be required. The
			 application shall include, at a minimum, the following:
				(1)A description of the target audience to be served by the program, including an explanation and
			 justification for why the target group ought to be considered as
			 underrepresented students in one or more of the STEM fields.
				(2)A description of the process for recruitment and selection of students.
				(3)A description of how such research activity may inform programming that engages underrepresented
			 students in grades kindergarten through 8 in STEM.
				(4)A description of how such research activity may inform programming that promotes student academic
			 achievement in STEM.
				(5)An evaluation plan that includes, at a minimum, the use of outcome-oriented measures to determine
			 the impact and efficacy of programming being researched.
				(d)AwardsIn awarding grants under this section, the Director shall give priority to applicants which, for
			 the purpose of grant activity, include or partner with a nonprofit,
			 nongovernmental organization that has extensive experience and expertise
			 in increasing the participation of underrepresented students in STEM.
			(e)EvaluationsEach applicant that receives funds under this section shall provide, at the conclusion of every
			 year during which the funds are received, an evaluation in a form
			 prescribed by the Director. This evaluation shall include both formative
			 and summative evaluation.
			(f)Accountability and dissemination
				(1)Evaluation requiredNot later than 3 years after the date of enactment of this Act, the Director shall evaluate the
			 program established under this section. In addition to evaluating the
			 effectiveness of the program, such evaluation shall—
					(A)use a common set of benchmarks and assessment tools to identify best practices and materials
			 developed or demonstrated by the research; and
					(B)to the extent practicable, combine the research resulting from the grant activity with the current
			 research on serving underrepresented students in grades kindergarten
			 through 8.
					(2)Report on evaluationsNot later than 180 days after the completion of the evaluation under paragraph (1), the Director
			 shall submit to Congress and make widely available to the public a report
			 that includes—
					(A)the results of the evaluation; and
					(B)any recommendations for administrative and legislative action that could optimize the effectiveness
			 of the program.
					(g)CoordinationIn carrying out this section, the Director shall consult, cooperate, and coordinate, to enhance
			 program effectiveness and to avoid duplication, with the programs and
			 policies of other relevant Federal agencies.
			
